941 So.2d 19 (2006)
In re Donita Brooks COLLINS.
No. 2006-B-2356.
Supreme Court of Louisiana.
November 3, 2006.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent made an obscene gesture in response to an adverse ruling by the trial judge. Following the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which respondent admits *20 that her conduct was intended to disrupt the tribunal and was prejudicial to the administration of justice, in violation of Rules 3.5 and 8.4(d) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Donita Brooks Collins, Louisiana Bar Roll number 23667, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall enroll in and attend the Ethics School program offered by the Louisiana State Bar Association's Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
KIMBALL and TRAYLOR, JJ., would reject the consent discipline.